11 N.Y.2d 1082 (1962)
Michael H. Prendergast, Individually and as Chairman of the Democratic State Committee of the State of New York, Appellant,
v.
Mae Gurevich, as Vice-Chairman of the Democratic State Committee of the State of New York, et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued June 12, 1962.
Decided July 6, 1962.
James J. Leff for plaintiff.
Samuel J. Silverman for defendants-respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment modified (Lanza v. Wagner, 11 N Y 2d 317), without costs, to the extent of directing judgment in favor of defendants-respondents. No opinion.